DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, and 51-69 are pending in this application.

Response to Amendment
This office action is in response to applicant’s communication filed on August 23rd, 2022. The applicant’s remark and amendments to the claims were consider with the results that follow.
In response to the last Office Action, claim 1 has been amended. Claims 2-50 have been canceled. Claims 51-69 have been added. As a result, claims 1, and 51-69 are pending in this application. 

Response to Arguments
Applicant’s arguments, see pg. 8 filed on August 23rd, 2022, with respect to the rejection of claim 1 under 35 U.S.C 103, where the applicant asserts Lopatenko and Boston does not teach disclose "in response to determining that a reliability metric of the target information resource exceeds a threshold: retrieving and generating for display an answer to the second natural language query from the target information resource; generating for display a user interface element for confirming whether the answer was correct; and in response to receiving, via the user interface element, a confirmation that the answer was correct: adjusting the reliability metric of the target information resource" as recited in amended independent claim 1. Examiner agreed that the applied references do not teach or suggest the above limitations as suggested above, however, upon further consideration, a new ground of rejection in view of U.S Patent 9,679,568 issued to Taubman et al. (hereinafter as “Taubman”) is shown to teach the amended limitations. 

Taubman teaches in response to determining that a reliability metric of the target information resource exceeds a threshold: retrieving and generating for display an answer to the second natural language query from the target information resource (Taubman: Col 10, lines 41-44; the answer generation engine 505 may determine that a question-answer pair, associated with the question, “Which romantic comedy movie made the most money in 2003?”, is similar beyond a similarity threshold to the example received question, “What was the highest grossing romantic comedy of 2003?” Col 10, lines 45-47; In some implementations, the answer generation engine 505 may generate an answer based on the information received from the question-answer pair score repository 520. Col 15, lines 35-37; information that a user device 305 would provide to and/or receive from the question-answer pair score repository);

generating for display a user interface element for confirming whether the answer was correct (Taubman: Col 14, lines 46-48; the answer generation engine 505 may provide a follow-up answer based on the feedback received by the feedback classifier engine 510. Col 14, lines 56-58; the feedback classifier engine 510, to generate or modify a feedback score associated with the feedback received by the feedback classifier engine 510. Col 15, lines 1-4; For example, in one such implementation, a feedback of “that's right” may be associated with a feedback score of −100, −0.1, 0.0, 0.1, etc); and 

in response to receiving, via the user interface element (Taubman: Col 26, lines 2-3; the user device 305 receives (at block 1320) feedback. Col 26, lines 22-24; user may be more in control of the interaction between the user and the user device 305), a confirmation that the answer was correct: adjusting the reliability metric of the target information resource (Taubman: Col 10, lines 1-9; a measure of quality of a document associated with the result, an amount of traffic to and/or from a document associated with the result, an age of a document associated with the result...the answer generation engine 505 may generate an answer based on a highest-scoring result. Col 10, lines 17-23; the answer generation engine 505 may...identify whether the question-answer pair score repository 520 stores information correlating the question to one or more answers. Col 19, lines 19-22; determine whether to adjust a question-answer pair score. Some such implementations may allow user device 305 to adjust a question-answer pair score only when confidence is high that particular feedback is positive or negative).  

As such, Taubman teaches the above amended limitations as discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 51-53, and 59-63 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 9,009,146 issued to Lopatenko et al. (hereinafter as "Lopatenko") in view of U.S Patent Application Publication 2016/0180438 issued to Boston et al. (hereinafter as "Boston") in further view of U.S Patent 9,679,568 issued to Taubman et al. (hereinafter as “Taubman”).

	Regarding claim 1, Lopatenko teaches a method for identifying information resources for answering natural language queries, the method comprising: receiving a first natural language query from a user (Lopatenko: Col 5, lines 1-3; a client 1002 submits an input query 1004 to a search engine 1006 and the search engine 1006 returns results to the client 1002);

 	retrieving a first search result for the first natural language query (Lopatenko: Col 6, lines 27-31; As described above, the client 1002 submits the input query 1004 to the search engine 1006. The input query 1004 is “official jack in the box.” The search engine 1006 runs a search and, based on document content, produces search engine query results 1008); 

generating for display the first search result (Lopatenko: Col 5, lines 1-6; a client 1002 submits an input query 1004 to a search engine 1006 and the search engine 1006 returns results to the client 1002. The results produced by the search engine 1006 are an ordered list of documents determined to be responsive to the input query 1004, with the most relevant documents being provided at the top of the list);

 	receiving a second natural language query from the user (Lopatenko: Col 10, lines 20-24; The query scoring engine 3090 can identify similar queries to a user-submitted query. The rank modifier engine 3070 can use the queries identified as being similar to a user-submitted query and associated user behavior data to refine results for the user-submitted query. Col 26, lines 40-42; At step 7002, the user behavior data associated with the single, selected historical query is retrieved from a data repository {Examiner correlates the receiving second language query as queries that the user submitted previously});

 	determining an association metric relating to a similarity between the first natural language query and the second natural language query (Lopatenko: Col 15, lines 18-21; Once weights have been assigned to the terms of the input query, a historical query is selected to compare to the input query (step 5010). The historical query can be selected from a set of historical queries. Col 18, lines 17-24; The similarity between the input query and the historical query can be represented by a match score...determining which of the terms from the input query match ( exactly or as a variant) a term in the historical query. For each term that is found to match, a weight for the match is determined based upon the degree of similarity between the two terms); 

determining whether the association metric meets or exceeds a threshold (Lopatenko: Col 16, lines 11-16; comparison is performed on queries within the set until a desired number of historical queries with a match score above a threshold value are found. At step 5014, if there are more historical queries to compare, then step 5010 is repeated and another historical query is selected for comparison to the input query); 

	Although, Lopatenko teaches determining whether the association metric meets or exceeds a threshold (See Lopatenko: Col 16, lines 11-16; comparison is performed on queries within the set until a desired number of historical queries with a match score above a threshold value are found). Lopatenko does not explicitly teach in response to determining that the association metric meets or exceeds the threshold: identifying a target media asset type corresponding to the second natural language query, identifying a target media name corresponding to the second natural language query; accessing a database of information resources, wherein each information resource is associated with a media asset type, a media name, and an information resource locator; retrieving, from the database of information resources, a target information resource associated with the target media asset type and target media asset name; transmitting, to the target information resource, the second natural language query using a target information resource locator associated with the target information resource; and retrieving and generating for display an answer to the second natural language query from the target information resource.

	However, Boston teaches in response to determining that the association metric meets or exceeds the threshold (Boston: [0077]; the result of applying one or more search queries constructed by query builder 170 to unstructured data set(s) 140 may be a set of documents and/or passages identified as relevant to a search query and passed to evidence scorer 180. The set of returned documents/passages may be thresholded for relevance in any suitable way, such as by retrieving only documents/passages having relevance scores above a suitably determined threshold): identifying a target media asset type corresponding to the second natural language query, identifying a target media name corresponding to the second natural language query (Boston: [0063]; to identify a body text passage as being relevant to answering a user's question based in part on the title or header of the document or section in which the passage appears. [0077]; the result of applying one or more search queries constructed by query builder 170 to unstructured data set(s) 140 may be a set of documents and/or passages identified as relevant to a search query and passed to evidence scorer 180. The set of returned documents/passages may be thresholded for relevance in any suitable way, such as by retrieving only documents/passages having relevance scores above a suitably determined threshold {Examiner correlates the corresponding second language query as the search query that is passed to the evidence scorer in which retrieves only passages and document above that threshold. To identify the “target media asset type and target media name” relates to the user’s question be inputted in which allows the search results to identify based on the question to retrieve the body text passage and title of the document and section in which the passage appears});

 	accessing a database of information resources, wherein each information resource is associated with a media asset type, a media name, and an information resource locator (Boston: [0061]; document/passage analyzer 130 may be configured, e.g., through program instructions executed by one or more processors of QA system 100, to analyze natural language texts retrieved from information sources 132 and annotate them to enhance their usefulness in question answering, e.g., in a particular domain. [0066]; document/passage analyzer 130 may scrape web pages to locate natural language reviews about particular products, and domain modeler 110 may include links to the identified product reviews in the domain-specific ontology);

 	retrieving, from the database of information resources, a target information resource associated with the target media asset type and target media asset name (Boston:[0024]; For instance, a movie database could be organized into different tables for different genres of movies (action, drama, sci-fi, etc.). Within the tables, row entries could represent individual movies, and columns could represent information categories such as a movie's title, release date, length, director, etc. [0074]; some or all portions of a question that are identified as being answerable from structured data sources may also be identified as being answerable from unstructured data sources, e.g., to collect further evidence for the answer information retrieved from the structured data sources, and/or to test whether enhancing or conflicting answer information may be retrieved from the unstructured data sources {See also [0024], “Examples of structured data sources include RDF stores, databases, tables, spreadsheets, forms, relational databases, including structured query language (SQL) databases, etc”});

 	transmitting, to the target information resource, the second natural language query using a target information resource locator associated with the target information resource (Boston: [0074]; some or all portions of a question that are identified as being answerable from structured data sources may also be identified as being answerable from unstructured data sources, e.g., to collect further evidence for the answer information retrieved from the structured data sources, and/or to test whether enhancing or conflicting answer information may be retrieved from the unstructured data sources. [0114]-[0115]; supporting passages may be presented to user 152 along with links to the full documents (e.g., web pages) from which they were excised, in case the user would like to see the rest of the content of those supporting documents. In some embodiments, user interface 150 may provide an option for user 152 to request further supporting evidence...selecting one of the supporting passages within the user interface may allow the user to view the full document (e.g., the full product review and/or the web page from which it was retrieved) corresponding to that passage); 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lopatenko (teaches receiving a first and second language query and determine a association metric relating to a similarity between the first natural language query and the second natural language query whether the metric exceed a threshold) with the teachings of Boston (teaches identifying a target media asset type corresponding to the second natural language query and accessing a database of information resources by retrieving from the database of information resources associated to the input). One of ordinary skill in the art would have been motivated to make such a combination would improve the efficiency in questioning and answering on intelligent use to provide the answer and recognize the different portions of the question to be answerable from the different type of knowledge bases (See Boston [0028]). In addition, the references (Lopatenko and Boston) teach features that are directed to analogous art and they are directed to the same field of endeavor as Lopatenko and Boston are directed to retrieving search input and displaying results based on relevancy.

	The modification of Lopatenko and Boston teaches claimed invention substantially as claimed, however the modification of Lopatenko and Boston does not explicitly teach in response to determining that a reliability metric of the target information resource exceeds a threshold: retrieving and generating for display an answer to the second natural language query from the target information resource; generating for display a user interface element for confirming whether the answer was correct; and in response to receiving, via the user interface element, a confirmation that the answer was correct: adjusting the reliability metric of the target information resource.  

	However, Taubman teaches in response to determining that a reliability metric of the target information resource exceeds a threshold: retrieving and generating for display an answer to the second natural language query from the target information resource (Taubman: Col 10, lines 41-44; the answer generation engine 505 may determine that a question-answer pair, associated with the question, “Which romantic comedy movie made the most money in 2003?”, is similar beyond a similarity threshold to the example received question, “What was the highest grossing romantic comedy of 2003?” Col 10, lines 45-47; In some implementations, the answer generation engine 505 may generate an answer based on the information received from the question-answer pair score repository 520. Col 15, lines 35-37; information that a user device 305 would provide to and/or receive from the question-answer pair score repository);

generating for display a user interface element for confirming whether the answer was correct (Taubman: Col 14, lines 46-48; the answer generation engine 505 may provide a follow-up answer based on the feedback received by the feedback classifier engine 510. Col 14, lines 56-58; the feedback classifier engine 510, to generate or modify a feedback score associated with the feedback received by the feedback classifier engine 510. Col 15, lines 1-4; For example, in one such implementation, a feedback of “that's right” may be associated with a feedback score of −100, −0.1, 0.0, 0.1, etc); and 

 	in response to receiving, via the user interface element (Taubman: Col 26, lines 2-3; the user device 305 receives (at block 1320) feedback. Col 26, lines 22-24; user may be more in control of the interaction between the user and the user device 305), a confirmation that the answer was correct: adjusting the reliability metric of the target information resource (Taubman: Col 10, lines 1-9; a measure of quality of a document associated with the result, an amount of traffic to and/or from a document associated with the result, an age of a document associated with the result...the answer generation engine 505 may generate an answer based on a highest-scoring result. Col 10, lines 17-23; the answer generation engine 505 may...identify whether the question-answer pair score repository 520 stores information correlating the question to one or more answers. Col 19, lines 19-22; determine whether to adjust a question-answer pair score. Some such implementations may allow user device 305 to adjust a question-answer pair score only when confidence is high that particular feedback is positive or negative).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lopatenko (teaches receiving a first and second language query and determine a association metric relating to a similarity between the first natural language query and the second natural language query whether the metric exceed a threshold) with the teachings of Boston (teaches identifying a target media asset type corresponding to the second natural language query and accessing a database of information resources by retrieving from the database of information resources associated to the input) with the further teachings of Taubman (teaches determining that a reliability metric of the target information resource exceeds a threshold by generating for display a user interface element for confirming whether the answer was correct and a confirmation that the answer was correct by adjusting the reliability metric of the target information resource). One of ordinary skill in the art would have been motivated to make such a combination would improve the efficiency in questioning and answering on intelligent use to provide the answer and recognize the different portions of the question and provide confirmation of a feedback being relevant and adjusting the results accordingly (See Taubman: Col 2, lines 45-48). In addition, the references (Lopatenko, Boston, and Taubman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Lopatenko, Boston, and Taubman are directed to retrieving search input and displaying results based on relevancy.

	Regarding claim 51, the modification of Lopatenko, Boston, and Taubman teaches claimed invention substantially as claimed, and Taubman further teaches 
the reliability metric is based on at least one of a number of correct answers to a natural language query, a total number of queries previously answered by a user associated with the answer, a number of replies to the answer (Taubman: Col 20, lines 49-56; the question-answer pair score may be generated or modified based on all ten of the received feedbacks. In some implementations, the question-answer pair score may be generated or modified based on fewer than ten of the received feedbacks. In some implementations, a question-answer pair score may not be generated or modified until at least a threshold amount of positive feedback is received, and/or until at least a threshold of negative feedback is received)), a number of views of the answer, or an answer activity level associated with the target information resource.  

	Regarding claim 52, the modification of Lopatenko, Boston, and Taubman teaches claimed invention substantially as claimed, and Taubman further teaches 
the reliability metric of the target information resource is based on an answer activity level associated with the target information resource within a predetermined period (Taubman: Col 11, lines 29-35; For example, the question-answer pair may be associated with a question that was asked and/or an answer that was provided within a threshold time of the received feedback—e.g., within fifteen seconds, thirty seconds, one minute, etc. of the received feedback).  

	Regarding claim 53, the modification of Lopatenko, Boston, and Taubman teaches claimed invention substantially as claimed, and Taubman further teaches 
in response to receiving the confirmation that the answer was correct: increasing the reliability metric of the target information (Taubman: Col 12, lines 34-37; For example, the question-answer pair scoring engine 535 may increase or decrease the question-answer pair score based on the feedback as classified by the feedback classifier engine 510); and 

in response to receiving the confirmation that the answer was incorrect: decreasing the reliability metric of the target information (Taubman: Col 12, lines 34-37; For example, the question-answer pair scoring engine 535 may increase or decrease the question-answer pair score based on the feedback as classified by the feedback classifier engine 510).  

	Regarding claim 59, the modification of Lopatenko, Boston, and Taubman teaches claimed invention substantially as claimed, and Taubman further teaches
in response to receiving, via the user interface, the confirmation that the answer was correct: generating for display a user interface element for awarding points to a user associated with the answer from the target information resource (Taubman: Col 14, lines 46-53; Thus, in some implementations, the answer generation engine 505 may provide a follow-up answer based on the feedback received by the feedback classifier engine 510. In some implementations, the answer generation engine 505 may provide a follow-up answer based on additional activity, received by the activity reporting engine 525 and subsequent to feedback received by the feedback classifier engine 510. Col 15, lines 1-5; For example, in one such implementation, a feedback of"that's right" may be associated with a feedback score of -100, -0.1 , 0.0, 0.1 , etc., while a feedback of "that's wrong" may be associated with a feedback score of 0.9, 1.0, 9, 10, 90, 100, etc).  

	Regarding claim 60, Lopatenko teaches a system for identifying resources for answer natural language queries, the system comprising control circuitry configured to: receive a first natural language query from a user (Lopatenko: Col 5, lines 1-3; a client 1002 submits an input query 1004 to a search engine 1006 and the search engine 1006 returns results to the client 1002); 

retrieve a first search result for the first natural language query (Lopatenko: Col 6, lines 27-31; As described above, the client 1002 submits the input query 1004 to the search engine 1006. The input query 1004 is “official jack in the box.” The search engine 1006 runs a search and, based on document content, produces search engine query results 1008); 

generate for display the first search result (Lopatenko: Col 5, lines 1-6; a client 1002 submits an input query 1004 to a search engine 1006 and the search engine 1006 returns results to the client 1002. The results produced by the search engine 1006 are an ordered list of documents determined to be responsive to the input query 1004, with the most relevant documents being provided at the top of the list);

 receive a second natural language query from the user (Lopatenko: Col 10, lines 20-24; The query scoring engine 3090 can identify similar queries to a user-submitted query. The rank modifier engine 3070 can use the queries identified as being similar to a user-submitted query and associated user behavior data to refine results for the user-submitted query. Col 26, lines 40-42; At step 7002, the user behavior data associated with the single, selected historical query is retrieved from a data repository {Examiner correlates the receiving second language query as queries that the user submitted previously}); 

determine an association metric relating to a similarity between the first natural language query and the second natural language query (Lopatenko: Col 15, lines 18-21; Once weights have been assigned to the terms of the input query, a historical query is selected to compare to the input query (step 5010). The historical query can be selected from a set of historical queries. Col 18, lines 17-24; The similarity between the input query and the historical query can be represented by a match score...determining which of the terms from the input query match ( exactly or as a variant) a term in the historical query. For each term that is found to match, a weight for the match is determined based upon the degree of similarity between the two terms); 

determine whether the association metric meets or exceeds a threshold (Lopatenko: Col 16, lines 11-16; comparison is performed on queries within the set until a desired number of historical queries with a match score above a threshold value are found. At step 5014, if there are more historical queries to compare, then step 5010 is repeated and another historical query is selected for comparison to the input query);

Lopatenko does not explicitly teach in response to determining that the association metric meets or exceeds the threshold: identify a target media asset type corresponding to the second natural language query, identify a target media name corresponding to the second natural language query; access a database of information resources, wherein each information resource is associated with a media asset type, a media name, and an information resource locator; retrieve, from the database of information resources, a target information resource associated with the target media asset type and target media asset name; transmit, to the target information resource, the second natural language query using a target information resource locator associated with the target information resource;

However, Boston teaches in response to determining that the association metric meets or exceeds the threshold (Boston: [0077]; the result of applying one or more search queries constructed by query builder 170 to unstructured data set(s) 140 may be a set of documents and/or passages identified as relevant to a search query and passed to evidence scorer 180. The set of returned documents/passages may be thresholded for relevance in any suitable way, such as by retrieving only documents/passages having relevance scores above a suitably determined threshold): 

identify a target media asset type corresponding to the second natural language query, identify a target media name corresponding to the second natural language query (Boston: [0063]; to identify a body text passage as being relevant to answering a user's question based in part on the title or header of the document or section in which the passage appears. [0077]; the result of applying one or more search queries constructed by query builder 170 to unstructured data set(s) 140 may be a set of documents and/or passages identified as relevant to a search query and passed to evidence scorer 180. The set of returned documents/passages may be thresholded for relevance in any suitable way, such as by retrieving only documents/passages having relevance scores above a suitably determined threshold {Examiner correlates the corresponding second language query as the search query that is passed to the evidence scorer in which retrieves only passages and document above that threshold. To identify the “target media asset type and target media name” relates to the user’s question be inputted in which allows the search results to identify based on the question to retrieve the body text passage and title of the document and section in which the passage appears}); 

access a database of information resources, wherein each information resource is associated with a media asset type, a media name, and an information resource locator (Boston: [0061]; document/passage analyzer 130 may be configured, e.g., through program instructions executed by one or more processors of QA system 100, to analyze natural language texts retrieved from information sources 132 and annotate them to enhance their usefulness in question answering, e.g., in a particular domain. [0066]; document/passage analyzer 130 may scrape web pages to locate natural language reviews about particular products, and domain modeler 110 may include links to the identified product reviews in the domain-specific ontology);

 	retrieve, from the database of information resources, a target information resource associated with the target media asset type and target media asset name (Boston:[0024]; For instance, a movie database could be organized into different tables for different genres of movies (action, drama, sci-fi, etc.). Within the tables, row entries could represent individual movies, and columns could represent information categories such as a movie's title, release date, length, director, etc. [0074]; some or all portions of a question that are identified as being answerable from structured data sources may also be identified as being answerable from unstructured data sources, e.g., to collect further evidence for the answer information retrieved from the structured data sources, and/or to test whether enhancing or conflicting answer information may be retrieved from the unstructured data sources {See also [0024], “Examples of structured data sources include RDF stores, databases, tables, spreadsheets, forms, relational databases, including structured query language (SQL) databases, etc”}); 

transmit, to the target information resource, the second natural language query using a target information resource locator associated with the target information resource (Boston: [0074]; some or all portions of a question that are identified as being answerable from structured data sources may also be identified as being answerable from unstructured data sources, e.g., to collect further evidence for the answer information retrieved from the structured data sources, and/or to test whether enhancing or conflicting answer information may be retrieved from the unstructured data sources. [0114]-[0115]; supporting passages may be presented to user 152 along with links to the full documents (e.g., web pages) from which they were excised, in case the user would like to see the rest of the content of those supporting documents. In some embodiments, user interface 150 may provide an option for user 152 to request further supporting evidence...selecting one of the supporting passages within the user interface may allow the user to view the full document (e.g., the full product review and/or the web page from which it was retrieved) corresponding to that passage);
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lopatenko (teaches receiving a first and second language query and determine a association metric relating to a similarity between the first natural language query and the second natural language query whether the metric exceed a threshold) with the teachings of Boston (teaches identifying a target media asset type corresponding to the second natural language query and accessing a database of information resources by retrieving from the database of information resources associated to the input). One of ordinary skill in the art would have been motivated to make such a combination would improve the efficiency in questioning and answering on intelligent use to provide the answer and recognize the different portions of the question to be answerable from the different type of knowledge bases (See Boston [0028]). In addition, the references (Lopatenko and Boston) teach features that are directed to analogous art and they are directed to the same field of endeavor as Lopatenko and Boston are directed to retrieving search input and displaying results based on relevancy.

	The modification of Lopatenko and Boston teaches claimed invention substantially as claimed, however the modification of Lopatenko and Boston does not explicitly teach in response to determining that a reliability metric of the target information resource exceeds a threshold: retrieve and generate for display an answer to the second natural language query from the target information resource; generate for display a user interface element for confirming whether the answer was correct; and in response to receiving, via the user interface element, a confirmation that the answer was correct: adjust the reliability metric of the target information resource.  

	However, Taubman teaches in response to determining that a reliability metric of the target information resource exceeds a threshold: retrieve and generate for display an answer to the second natural language query from the target information resource (Taubman: Col 10, lines 41-44; the answer generation engine 505 may determine that a question-answer pair, associated with the question, “Which romantic comedy movie made the most money in 2003?”, is similar beyond a similarity threshold to the example received question, “What was the highest grossing romantic comedy of 2003?” Col 10, lines 45-47; In some implementations, the answer generation engine 505 may generate an answer based on the information received from the question-answer pair score repository 520. Col 15, lines 35-37; information that a user device 305 would provide to and/or receive from the question-answer pair score repository); 

generate for display a user interface element for confirming whether the answer was correct (Taubman: Col 14, lines 46-48; the answer generation engine 505 may provide a follow-up answer based on the feedback received by the feedback classifier engine 510. Col 14, lines 56-58; the feedback classifier engine 510, to generate or modify a feedback score associated with the feedback received by the feedback classifier engine 510. Col 15, lines 1-4; For example, in one such implementation, a feedback of “that's right” may be associated with a feedback score of −100, −0.1, 0.0, 0.1, etc); and

 	in response to receiving, via the user interface element (Taubman: Col 26, lines 2-3; the user device 305 receives (at block 1320) feedback. Col 26, lines 22-24; user may be more in control of the interaction between the user and the user device 305), a confirmation that the answer was correct: adjust the reliability metric of the target information resource (Taubman: Col 10, lines 1-9; a measure of quality of a document associated with the result, an amount of traffic to and/or from a document associated with the result, an age of a document associated with the result...the answer generation engine 505 may generate an answer based on a highest-scoring result. Col 10, lines 17-23; the answer generation engine 505 may...identify whether the question-answer pair score repository 520 stores information correlating the question to one or more answers. Col 19, lines 19-22; determine whether to adjust a question-answer pair score. Some such implementations may allow user device 305 to adjust a question-answer pair score only when confidence is high that particular feedback is positive or negative).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lopatenko (teaches receiving a first and second language query and determine a association metric relating to a similarity between the first natural language query and the second natural language query whether the metric exceed a threshold) with the teachings of Boston (teaches identifying a target media asset type corresponding to the second natural language query and accessing a database of information resources by retrieving from the database of information resources associated to the input) with the further teachings of Taubman (teaches determining that a reliability metric of the target information resource exceeds a threshold by generating for display a user interface element for confirming whether the answer was correct and a confirmation that the answer was correct by adjusting the reliability metric of the target information resource). One of ordinary skill in the art would have been motivated to make such a combination would improve the efficiency in questioning and answering on intelligent use to provide the answer and recognize the different portions of the question and provide confirmation of a feedback being relevant and adjusting the results accordingly (See Taubman: Col 2, lines 45-48). In addition, the references (Lopatenko, Boston, and Taubman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Lopatenko, Boston, and Taubman are directed to retrieving search input and displaying results based on relevancy.

	Regarding claim 61, the modification of Lopatenko, Boston, and Taubman teaches claimed invention substantially as claimed, and Taubman further teaches
the reliability metric is based on at least one of a number of correct answers to a natural language query, a total number of queries previously answered by a user associated with the answer, a number of replies to the answer (Taubman: Col 20, lines 49-56; the question-answer pair score may be generated or modified based on all ten of the received feedbacks. In some implementations, the question-answer pair score may be generated or modified based on fewer than ten of the received feedbacks. In some implementations, a question-answer pair score may not be generated or modified until at least a threshold amount of positive feedback is received, and/or until at least a threshold of negative feedback is received), a number of views of the answer, or an answer activity level associated with the target information resource.  

	Regarding claim 62, the modification of Lopatenko, Boston, and Taubman teaches claimed invention substantially as claimed, and Taubman further teaches
the reliability metric of the target information resource is based on an answer activity level associated with the target information resource within a predetermined period (Taubman: Col 11, lines 29-35; For example, the question-answer pair may be associated with a question that was asked and/or an answer that was provided within a threshold time of the received feedback—e.g., within fifteen seconds, thirty seconds, one minute, etc. of the received feedback).  

	Regarding claim 63, the modification of Lopatenko, Boston, and Taubman teaches claimed invention substantially as claimed, and Taubman further teaches
the control circuitry is further configured to: in response to receiving the confirmation that the answer was correct: increase the reliability metric of the target information (Taubman: Col 12, lines 34-37; For example, the question-answer pair scoring engine 535 may increase or decrease the question-answer pair score based on the feedback as classified by the feedback classifier engine 510); and 

in response to receiving the confirmation that the answer was incorrect: decrease the reliability metric of the target information (Taubman: Col 12, lines 34-37; For example, the question-answer pair scoring engine 535 may increase or decrease the question-answer pair score based on the feedback as classified by the feedback classifier engine 510).  

Claims 54-58 and 65-69 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 9,009,146 issued to Lopatenko et al. (hereinafter as "Lopatenko") in view of U.S Patent Application Publication 2016/0180438 issued to Boston et al. (hereinafter as "Boston") in view of U.S Patent 9,679,568 issued to Taubman et al. (hereinafter as “Taubman”) in further view of U.S Patent Application Publication 2015/0382047 issued to Marcel Van Os (hereinafter as “Van Os”).

	Regarding claim 54, the modification of Lopatenko, Boston, and Taubman teaches claimed invention substantially as claimed, however the modification of Lopatenko, Boston, and Taubman does not explicitly teach in response to receiving the confirmation that answer was correct: generating for display a second user interface element for returning to an activity the user was performing prior to reviewing the answer to the second natural language query.  

	Van-Os teaches in response to receiving the confirmation that answer was correct: generating for display a second user interface element for returning to an activity the user was performing prior to reviewing the answer to the second natural language query (Van-Os: [0105]; For example, a user can ask about a media result shown in an interface (e.g., interface 510), and metadata associated with that media can be searched to provide an answer or result. Such an answer or result can then be provided in another interface or within the same interface (e.g., in any of the interfaces discussed herein)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lopatenko (teaches receiving a first and second language query and determine a association metric relating to a similarity between the first natural language query and the second natural language query whether the metric exceed a threshold) with the teachings of Boston (teaches identifying a target media asset type corresponding to the second natural language query and accessing a database of information resources by retrieving from the database of information resources associated to the input) with the teachings of Taubman (teaches determining that a reliability metric of the target information resource exceeds a threshold by generating for display a user interface element for confirming whether the answer was correct and a confirmation that the answer was correct by adjusting the reliability metric of the target information resource) to further include the teaching of Van-Os (teaches in response to receiving the confirmation that answer was correct: generating for display a second user interface element for returning to an activity the user was performing prior to reviewing). One of ordinary skill in the art would have been motivated to make such a combination would improve the efficiency in questioning and answering on intelligent use to provide the answer and recognize the different portions of the question and utilizing a interface to provide feedback according to the query command  (See Van-Os: [0214]). In addition, the references (Lopatenko, Boston, Taubman, Van-Os) teach features that are directed to analogous art and they are directed to the same field of endeavor as Lopatenko, Boston, Taubman, and Van-Os are directed to retrieving search input and displaying results based on relevancy.

	Regarding claim 55, the modification of Lopatenko, Boston, and Taubman teaches claimed invention substantially as claimed, however the modification of Lopatenko, Boston, and Taubman does not explicitly teach further comprising: identifying a media asset associated with the answer; generating for display a supplemental user interface element for launching a video-on- demand application of a media asset associated with the answer; determining that the user has finished consumption of the video-on-demand application of the media asset associated with the answer; further in response to determining that the user has viewed the video-on-demand application of the media asset associated with the answer: generating for display the user interface element for confirming whether the answer was correct.

	Van-Os teaches further comprising: identifying a media asset associated with the answer (Van-Os: [0243]-[0244]; In some examples, the query comprises a request for information about a person associated with the content shown on the television display, and the result (e.g., of query result displaying unit 3612) of the query comprises information about the person. In some examples, processing unit 3606 can be further configured to determine the result of the query based on metadata associated with the content shown on the television display or the viewing history of media content. In one example, the metadata comprises one or more of a title, a description, a list of characters, a list of actors, a list of players, a genre, or a display schedule associated with the content shown on the television display or the viewing history of media content); 

generating for display a supplemental user interface element for launching a video-on- demand application of a media asset associated with the answer (Van-Os: [0233]; a request to display media associated with the application interface. In one example, the media content comprises the media associated with the application interface. In yet another example, the application interface comprises a list of one or more videos...and the media comprises one of the one or more videos. In still other examples, the application interface comprises a television program listing, and the media comprises a television program in the television program listing. [0235]; configured to, in response to determining that the user intent comprises a request for information, display information associated with the media content on the first display of the first device); 

determining that the user has finished consumption of the video-on-demand application of the media asset associated with the answer (Van-Os: [0105]; For example, a user can ask about a media result shown in an interface (e.g., interface 510), and metadata associated with that media can be searched to provide an answer or result. [0185]; determined based on a variety of other contextual information, including the time of day, crowd-sourced information (e.g., popular shows being watched at a given time), shows that are live (e.g., live sporting events), a viewing history of media content (e.g., the last several shows that were watched, a recently viewed set of search results, a recently viewed group of media options, etc.) [0241]; Processing unit 3606 can be further configured to determine (e.g., using user intent determining unit 3610) a user intent of the query based on one or more of the content shown on the television display and a viewing history of media content); 

further in response to determining that the user has viewed the video-on-demand application of the media asset associated with the answer: generating for display the user interface element for confirming whether the answer was correct (Van-Os : [0169]; Thus, displayed media content and associated metadata can be used to determine user intent from speech input, and, in some examples, playable media can be provided as a result. [0171]; As with the examples discussed above, displayed content and associated metadata can be used to determine user intent from such queries and determine a response. [0193]; In some examples, users can select displayed query suggestions by speaking the queries, selecting them with a button, navigating to them with a cursor, or the like. In response to a selection, the selected suggestion can be briefly displayed in a confirming interface, such as selection interface 2754. [0241]; Processing unit 3606 can be further configured to display (e.g., using query result displaying unit 3612) a result of the query based on the determined user intent).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lopatenko (teaches receiving a first and second language query and determine a association metric relating to a similarity between the first natural language query and the second natural language query whether the metric exceed a threshold) with the teachings of Boston (teaches identifying a target media asset type corresponding to the second natural language query and accessing a database of information resources by retrieving from the database of information resources associated to the input) with the further teachings of Taubman (teaches determining that a reliability metric of the target information resource exceeds a threshold by generating for display a user interface element for confirming whether the answer was correct and a confirmation that the answer was correct by adjusting the reliability metric of the target information resource). One of ordinary skill in the art would have been motivated to make such a combination would improve the efficiency in questioning and answering on intelligent use to provide the answer and recognize the different portions of the question and utilizing a interface to provide feedback according to the query command  (See Van-Os: [0214]). In addition, the references (Lopatenko, Boston, Taubman, Van-Os) teach features that are directed to analogous art and they are directed to the same field of endeavor as Lopatenko, Boston, Taubman, and Van-Os are directed to retrieving search input and displaying results based on relevancy.

	Regarding claim 56, the modification of Lopatenko, Boston, Taubman, and Van-Os teaches claimed invention substantially as claimed, and Van-Os further teaches in response to determining that the user has finished consumption of the video-on- demand application of the media asset: generating for display a user interface element for confirming whether the media asset associated with the answer contains content relevant to the second natural language query (Van-Os : [0193]; In some examples, users can select displayed query suggestions by speaking the queries, selecting them with a button, navigating to them with a cursor, or the like. In response to a selection, the selected suggestion can be briefly displayed in a confirming interface, such as selection interface 2754. [0200]; A determination can be made as to what content is available for playback on a user device, or what content is likely to be desired for playback).  

	Regarding claim 57, the modification of Lopatenko, Boston, Taubman, and Van-Os teaches claimed invention substantially as claimed, and Van-Os further teaches in response to a user request to add the media asset associated with the answer to a watchlist: adding the media asset associated with the answer to the watchlist (Van-Os : [0184]-[0185]; User intent can thus be determined from speech input in a variety of ways using displayed content and associated metadata as context. In some examples, virtual assistant query suggestions can be provided to a user to, for example, inform the user of available queries, suggest content that the user may enjoy, teach the user how to use the system, encourage the user to find additional media content for consumption, or the like. In other examples, query suggestions can include targeted suggestions related to displayed content (e.g., add this show to a watch list, share this show via social media, show me the soundtrack of this movie, show me the book that this guest is selling, show me the trailer for the movie that guest is plugging, etc.)).  

	Regarding claim 58, the modification of Lopatenko, Boston, Taubman, and Van-Os teaches claimed invention substantially as claimed, and Van-Os further teaches in response to a user request to search for a subsequent media asset, wherein the subsequent media asset is associated with the media asset associated with the answer: accessing a database of media assets (Van-Os : [0195]; Answer interface 2862 can include informational answers and/or media results responsive to a selected query suggestion (or responsive to any other query). For example, in response to selected query suggestion 2756, assistant result 2860 can be determined and provided. In particular, in response to a request for a synopsis of a prior episode, the prior episode can be identified based on displayed content, and an associated description or synopsis can be identified and provided to the user); 

identifying the subsequent media asset from the database of media assets (Van-Os: [0195]; Answer interface 2862 can include informational answers and/or media results responsive to a selected query suggestion (or responsive to any other query). For example, in response to selected query suggestion 2756, assistant result 2860 can be determined and provided. Informational answers and media results (e.g., selectable video links) can also be presented in any of the other ways discussed herein, or results can be presented in various other ways (e.g., speaking answers aloud, playing content immediately, showing an animation, displaying an image, etc.)); 

retrieving the subsequent media asset from the database of media assets(Van-Os :[0195]; Answer interface 2862 can include informational answers and/or media results responsive to a selected query suggestion (or responsive to any other query). For example, in response to selected query suggestion 2756, assistant result 2860 can be determined and provided. Informational answers and media results (e.g., selectable video links) can also be presented in any of the other ways discussed herein, or results can be presented in various other ways (e.g., speaking answers aloud, playing content immediately, showing an animation, displaying an image, etc.)); 

playing content from the subsequent media asset (Van-Os :[0195]; Informational answers and media results (e.g., selectable video links) can also be presented in any of the other ways discussed herein, or results can be presented in various other ways (e.g., speaking answers aloud, playing content immediately, showing an animation, displaying an image, etc.)).  

	Regarding claim 64, the modification of Lopatenko, Boston, and Taubman teaches claimed invention substantially as claimed, however the modification of Lopatenko, Boston, and Taubman does not explicitly teach the control circuitry is further configured to: in response to receiving the confirmation that answer was correct: generate for display a second user interface element for returning to an activity the user was performing prior to reviewing the answer to the second natural language query.

	Van-Os teaches the control circuitry is further configured to: in response to receiving the confirmation that answer was correct: generate for display a second user interface element for returning to an activity the user was performing prior to reviewing the answer to the second natural language query (Van-Os: [0105]; For example, a user can ask about a media result shown in an interface (e.g., interface 510), and metadata associated with that media can be searched to provide an answer or result. Such an answer or result can then be provided in another interface or within the same interface (e.g., in any of the interfaces discussed herein).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lopatenko (teaches receiving a first and second language query and determine a association metric relating to a similarity between the first natural language query and the second natural language query whether the metric exceed a threshold) with the teachings of Boston (teaches identifying a target media asset type corresponding to the second natural language query and accessing a database of information resources by retrieving from the database of information resources associated to the input) with the further teachings of Taubman (teaches determining that a reliability metric of the target information resource exceeds a threshold by generating for display a user interface element for confirming whether the answer was correct and a confirmation that the answer was correct by adjusting the reliability metric of the target information resource). One of ordinary skill in the art would have been motivated to make such a combination would improve the efficiency in questioning and answering on intelligent use to provide the answer and recognize the different portions of the question and utilizing a interface to provide feedback according to the query command  (See Van-Os: [0214]). In addition, the references (Lopatenko, Boston, Taubman, Van-Os) teach features that are directed to analogous art and they are directed to the same field of endeavor as Lopatenko, Boston, Taubman, and Van-Os are directed to retrieving search input and displaying results based on relevancy.

	Regarding claim 65, the modification of Lopatenko, Boston, Taubman, and Van-Os teaches claimed invention substantially as claimed, and Van-Os further teaches the control circuitry is further configured to: identify a media asset associated with the answer (Van-Os: [0243]-[0244]; In some examples, the query comprises a request for information about a person associated with the content shown on the television display, and the result (e.g., of query result displaying unit 3612) of the query comprises information about the person. In some examples, processing unit 3606 can be further configured to determine the result of the query based on metadata associated with the content shown on the television display or the viewing history of media content. In one example, the metadata comprises one or more of a title, a description, a list of characters, a list of actors, a list of players, a genre, or a display schedule associated with the content shown on the television display or the viewing history of media content);

generate for display a supplemental user interface element for launching a video-on- demand application of a media asset associated with the answer (Van-Os: [0233]; a request to display media associated with the application interface. In one example, the media content comprises the media associated with the application interface. In yet another example, the application interface comprises a list of one or more videos...and the media comprises one of the one or more videos. In still other examples, the application interface comprises a television program listing, and the media comprises a television program in the television program listing. [0235]; configured to, in response to determining that the user intent comprises a request for information, display information associated with the media content on the first display of the first device); 

determine that the user has finished consumption of the video-on-demand application of the media asset associated with the answer (Van-Os: [0105]; For example, a user can ask about a media result shown in an interface (e.g., interface 510), and metadata associated with that media can be searched to provide an answer or result. [0185]; determined based on a variety of other contextual information, including the time of day, crowd-sourced information (e.g., popular shows being watched at a given time), shows that are live (e.g., live sporting events), a viewing history of media content (e.g., the last several shows that were watched, a recently viewed set of search results, a recently viewed group of media options, etc.) [0241]; Processing unit 3606 can be further configured to determine (e.g., using user intent determining unit 3610) a user intent of the query based on one or more of the content shown on the television display and a viewing history of media content);

further in response to determining that the user has viewed the video-on-demand application of the media asset associated with the answer: generate for display the user interface element for confirming whether the answer was correct (Van-Os : [0169]; Thus, displayed media content and associated metadata can be used to determine user intent from speech input, and, in some examples, playable media can be provided as a result. [0171]; As with the examples discussed above, displayed content and associated metadata can be used to determine user intent from such queries and determine a response. [0193]; In some examples, users can select displayed query suggestions by speaking the queries, selecting them with a button, navigating to them with a cursor, or the like. In response to a selection, the selected suggestion can be briefly displayed in a confirming interface, such as selection interface 2754. [0241]; Processing unit 3606 can be further configured to display (e.g., using query result displaying unit 3612) a result of the query based on the determined user intent).  

	Regarding claim 66, the modification of Lopatenko, Boston, Taubman, Van-Os teaches claimed invention substantially as claimed, and Van-Os further teaches the control circuitry is further configured to: in response to determining that the user has finished consumption of the video-on- demand application of the media asset: generate for display a user interface element for confirming whether the media asset associated with the answer contains content relevant to the second natural language query (Van-Os : [0193]; In some examples, users can select displayed query suggestions by speaking the queries, selecting them with a button, navigating to them with a cursor, or the like. In response to a selection, the selected suggestion can be briefly displayed in a confirming interface, such as selection interface 2754. [0200]; A determination can be made as to what content is available for playback on a user device, or what content is likely to be desired for playback).
  
	Regarding claim 67, the modification of Lopatenko, Boston, Taubman, Van-Os teaches claimed invention substantially as claimed, and Van-Os further teaches the control circuitry is further configured to: in response to a user request to add the media asset associated with the answer to a watchlist: add the media asset associated with the answer to the watchlist (Van-Os : [0184]-[0185]; User intent can thus be determined from speech input in a variety of ways using displayed content and associated metadata as context. In some examples, virtual assistant query suggestions can be provided to a user to, for example, inform the user of available queries, suggest content that the user may enjoy, teach the user how to use the system, encourage the user to find additional media content for consumption, or the like. In other examples, query suggestions can include targeted suggestions related to displayed content (e.g., add this show to a watch list, share this show via social media, show me the soundtrack of this movie, show me the book that this guest is selling, show me the trailer for the movie that guest is plugging, etc)).  

	Regarding claim 68, the modification of Lopatenko, Boston, Taubman, Van-Os teaches claimed invention substantially as claimed, and Van-Os further teaches the control circuitry is further configured to: in response to a user request to search for a subsequent media asset, wherein the subsequent media asset is associated with the media asset associated with the answer: access a database of media assets (Van-Os : [0195]; Answer interface 2862 can include informational answers and/or media results responsive to a selected query suggestion (or responsive to any other query). For example, in response to selected query suggestion 2756, assistant result 2860 can be determined and provided. In particular, in response to a request for a synopsis of a prior episode, the prior episode can be identified based on displayed content, and an associated description or synopsis can be identified and provided to the user); 

identify the subsequent media asset from the database of media assets (Van-Os: [0195]; Answer interface 2862 can include informational answers and/or media results responsive to a selected query suggestion (or responsive to any other query). For example, in response to selected query suggestion 2756, assistant result 2860 can be determined and provided. Informational answers and media results (e.g., selectable video links) can also be presented in any of the other ways discussed herein, or results can be presented in various other ways (e.g., speaking answers aloud, playing content immediately, showing an animation, displaying an image, etc.)); 

retrieve the subsequent media asset from the database of media assets (Van-Os :[0195]; Answer interface 2862 can include informational answers and/or media results responsive to a selected query suggestion (or responsive to any other query). For example, in response to selected query suggestion 2756, assistant result 2860 can be determined and provided. Informational answers and media results (e.g., selectable video links) can also be presented in any of the other ways discussed herein, or results can be presented in various other ways (e.g., speaking answers aloud, playing content immediately, showing an animation, displaying an image, etc.)); 

play content from the subsequent media asset (Van-Os :[0195]; Informational answers and media results (e.g., selectable video links) can also be presented in any of the other ways discussed herein, or results can be presented in various other ways (e.g., speaking answers aloud, playing content immediately, showing an animation, displaying an image, etc.)).  

	Regarding claim 69, the modification of Lopatenko, Boston, Taubman, Van-Os teaches claimed invention substantially as claimed, and Taubman further teaches the control circuitry is further configured to: in response to receiving, via the user interface, the confirmation that the answer was correct: generate for display a user interface element for awarding points to a user associated with the answer from the target information resource (Taubman: Col 14, lines 46-53; Thus, in some implementations, the answer generation engine 505 may provide a follow-up answer based on the feedback received by the feedback classifier engine 510. In some implementations, the answer generation engine 505 may provide a follow-up answer based on additional activity, received by the activity reporting engine 525 and subsequent to feedback received by the feedback classifier engine 510. Col 15, lines 1-5; For example, in one such implementation, a feedback of"that's right" may be associated with a feedback score of -100, -0.1 , 0.0, 0.1 , etc., while a feedback of "that's wrong" may be associated with a feedback score of 0.9, 1.0, 9, 10, 90, 100, etc).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S Patent 9,311,823 issued to Byron et al. (hereinafter as “Byron”) teaches answering input question to be answered and extracting one or more features to answer according to determining whether there is a matching entry in the feature to provide a candidate answer. 
U.S Patent 8,122,042 issued to Pan et al. (hereinafter as “Pan”) teaches a direct answer for a search and determining the answer candidate based on information retrieve and determining candidate snipper in response to the search query.
U.S Patent 8,332,394 issued to Fan et al. (hereinafter as “Fan”) teaches conducting questions and answers for deferred type evaluation of corpus data and utilizes a filter to match a ontology and candidate to be match.
U.S Patent 8,027,973 issued to Cao et al. (hereinafter as “Cao”) teaches determining relevance questions to queried question based on the topics and focuses on the questions provided and generating a score to indicate a relevance of the question.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/30/2022
/ANDREW N HO/Examiner
Art Unit 2162 
    

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162